 Case 2:19-bk-14693-BR      Doc 40 Filed 12/11/19 Entered 12/11/19 15:21:08     Desc
                             Main Document    Page 1 of 3



 1 Alex J. Shepard (CA Bar No. 295058)
   RANDAZZA LEGAL GROUP, PLLC
 2 2764 Lake Sahara Drive, Suite 109
   Las Vegas, NV 89117
 3 Telephone: 702-420-2001
   ecf@randazza.com
 4
   Attorney for Creditor
 5 Randazza Legal Group, PLLC

 6
                              UNITED STATES BANKRUPTCY COURT
 7                            CENTRAL DISTRICT OF CALIFORNIA
 8
                                              Case No. 2:19-bk-14693-BR
 9 In re:
10 GOTNEWS, LLC,
11
             Debtor.
12
13                                            Chapter 7

14             NOTICE OF APPEARANCE AND REQUEST FOR NOTICES AND PAPERS

15          PLEASE TAKE NOTICE that, pursuant to Section 1109(b) of Chapter 11 of Title 11

16 of the United States Code (the “Bankruptcy Code”), and Rules 2002(g) and 9010(b)
17 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the
18 undersigned hereby appear as counsel for Randazza Legal Group, PLLC, creditor,
19 and request that they be added to the official mailing matrix and service lists in this
20 case and that copies of all pleadings, motions, notices or other papers, filed or served,
21 in this case or any proceeding herein, be served upon the undersigned at the
22 following address:
23                Alex J. Shepard
                  RANDAZZA LEGAL GROUP, PLLC
24                2764 Lake Sahara Drive, Suite 109
                  Las Vegas, NV 89117
25                Telephone: 702-420-2001
                  ecf@randazza.com
26
27
                                               1
28                                   Notice of Appearance
                                       2:19-bk-14693-BR
 Case 2:19-bk-14693-BR     Doc 40 Filed 12/11/19 Entered 12/11/19 15:21:08      Desc
                            Main Document    Page 2 of 3



 1        PLEASE TAKE FURTHER NOTICE that the foregoing request includes, without

 2 limitation, all orders, notices, applications, motions, petitions, pleadings, requests,
 3 complaints, demands, replies, answers, schedules of assets and liabilities, statements
 4 of financial affairs, operating reports, plans of reorganization, and disclosure
 5 statements, including all amendments to any of the foregoing, whether formal or

 6 informal, and whether transmitted or conveyed by mail, hand delivery, telephone,
 7 telegraph, telex, facsimile, or otherwise filed with regard to this case. This Notice is
 8 simply a demand and request for service and does not constitute consent to the

 9 jurisdiction of the Bankruptcy Court. Furthermore, by the filing of this Notice, the
10 Creditor does not consent to, nor waive any objections to the venue in which this
11 case has been filed.
12
          Respectfully submitted,
13
14                                        /s/ Alex J. Shepard
                                          Alex J. Shepard (CA Bar No. 295058)
15                                        RANDAZZA LEGAL GROUP, PLLC
16                                        2764 Lake Sahara Drive, Suite 109
                                          Las Vegas, NV 89117
17                                        Tel: (702) 420-2001
                                          ecf@randazza.com
18
19
20
21
22
23
24
25
26
27
                                               2
28                                   Notice of Appearance
                                       2:19-bk-14693-BR
 Case 2:19-bk-14693-BR    Doc 40 Filed 12/11/19 Entered 12/11/19 15:21:08     Desc
                           Main Document    Page 3 of 3



 1                                                            Case No: 2:19-bk-14693-BR

 2                                CERTIFICATE OF SERVICE

 3        I HEREBY CERTIFY that on this 11th day of December 2019, I electronically filed

 4 the foregoing document with the Clerk of the Court using CM/ECF. I further certify
 5 that a true and correct copy of the foregoing document is being served via

 6 transmission of Notices of Electronic Filing generated by CM/ECF.
 7
 8

 9                                       /s/ Crystal C.S. Sabala
10                                       Employee,
                                         Randazza Legal Group, PLLC
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              3
28                                 Notice of Appearance
                                     2:19-bk-14693-BR
